NO. 12-15-00283-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

                                                          §    APPEAL FROM THE
IN THE INTEREST OF J.L.,
                                                          §    COUNTY COURT AT LAW #2
A CHILD
                                                          §    ANGELINA COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed because Appellant has failed to comply with the Texas
Rules of Appellate Procedure. See TEX. R. APP. P. 42.3. Pursuant to Rule 32.1, Appellant’s
docketing statement was due to have been filed at the time the appeal was perfected, i.e.
November 19, 2015.          Because Appellant did not file his docketing statement at that time, this
court requested by letter dated November 20, 2015, that he file his docketing statement within
ten days if he had not already done so. Appellant did not file the docketing statement as
requested.
         On December 1, 2015, the court notified Appellant that the appeal would be dismissed on
or before December 11, 2015, unless he filed the required docketing statement. See TEX. R. APP.
P. 32.1. The December 11, 2015 deadline has passed, and Appellant has not complied with the
court’s request. Because Appellant has failed, after notice, to comply with Rule 32.1, the appeal
is dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered December 16, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        DECEMBER 16, 2015


                                         NO. 12-15-00283-CV


                             IN THE INTEREST OF J.L., A CHILD


                            Appeal from the County Court at Law No. 2
                     of Angelina County, Texas (Tr.Ct.No. CV-03547-14-10)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.